Citation Nr: 1307954	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased compensable evaluation for bilateral hearing loss. 

2.  Entitlement to an increased compensable evaluation prior to April 15, 2005, in excess of 10 percent from April 15, 2005 to February 20, 2012, and in excess of 20 percent as of February 21, 2012 for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which continued the noncompensable (0 percent) evaluations for the claims on appeal, effective May 1, 1984.

In an August 2009 rating decision, the RO increased the noncompensable evaluation for degenerative disc disease of the lumbar spine to 10 percent disabling, effective April 15, 2005, then in a July 2012 rating decision increased the disability rating to 20 percent, effective February 21, 2012.  The Veteran was advised of the August 2009 and July 2012 rating decisions, but did not express agreement with the decisions or withdraw the appeal.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the assigned disability ratings are not the maximum benefits available for the service-connected degenerative disc disease of the lumbar spine, this appeal continues for the respective rating periods.  

In a November 2011 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  



FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  For the entire increased rating period on appeal, the service-connected bilateral hearing loss more closely approximates a manifestation of at worst Level II hearing acuity in the right and left ears, decreased hearing, difficulty understanding, and vertigo.   

3.  From March 5, 2004 to April 14, 2005, the service-connected degenerative disc disease of the lumbar spine more closely approximated a manifestation of slight subjective symptoms, disc degeneration, and noncompensable limitation of motion.

4.  From April 15, 2005 to February 20, 2012, the service-connected degenerative disc disease of the lumbar spine more closely approximated a manifestation of combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, pain, muscle spasm, tenderness, guarding of movement, normal gait, preserved spinal contour, no ankylosis, inability to bend, run, or squat, and difficulty walking, prolonged standing, stooping, and carrying an object over 15 pounds.    

5.  As of February 21, 2012, the service-connected degenerative disc disease of the lumbar spine more closely approximates a manifestation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, pain on movement, inability to bend down or stand for prolonged periods, and less movement than normal.  


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable disability rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2012).  

2.  The criteria for an increased disability rating of 10 percent, but no higher, from March 5, 2004 to April 14, 2005 (the period the RO found to be noncompensable) for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2012).    

3.  The criteria for an increased disability rating in excess of 10 percent from April 15, 2005 to February 20, 2012 for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2012).    

4.  The criteria for an increased disability rating in excess of 20 percent as of February 21, 2012 for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2012).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Legal Criteria

The Veteran contends that higher disability ratings are warranted for the service-connected bilateral hearing loss and degenerative disc disease of the lumbar spine.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2012); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Service-Connected Bilateral Hearing Loss 

Pursuant to the rating criteria for impairment of auditory acuity, the Veteran's service-connected bilateral hearing loss is rated as noncompensable (0 percent) for the entire increased rating period on appeal from March 5, 2004 to the present.  See 38 C.F.R. § 4.85-4.87, Diagnostic Code 6100.

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85(a) (2012).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85(e).  If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2012).  Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b).  

After a full review of the record, including the present level of disability and current lay and medical findings during the increased rating period on appeal, the Board concludes that an increased compensable evaluation is not warranted under Diagnostic Code 6100.  For the entire increased rating period on appeal, the evidence of record, as discussed below, shows the service-connected bilateral hearing loss more nearly approximates a manifestation of at worst Level II hearing acuity in the right and left ears, decreased hearing, difficulty understanding, and vertigo.  

At the November 2004 VA audiological examination through QTC Medical Services (QTC), the Veteran reported difficulty hearing.  The puretone threshold at each of the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear was 35 decibels with an average puretone threshold of 35 decibels, and in the left ear were 30, 30, 40, and 45 decibels, respectively, with an average puretone threshold of 36 decibels.  The speech recognition score for the right ear was 92 percent and for the left ear was 88 percent.  The examiner noted the test results indicate a flat mild sensorineural hearing loss in the right ear and a mild to moderate sensorineural hearing loss in the left ear.  Applying the results from the November 2004 VA QTC examination, the hearing impairment is Level I in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a noncompensable evaluation under Table VII.  See id.

At the December 2008 VA QTC audiological examination, the Veteran reported decreased hearing, motion provoked vertigo, and inability to communicate with someone effectively if not facing them.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 35, 50, 65, and 60 decibels, respectively, with an average puretone threshold of 52 decibels, and in the left ear were 40, 50, 60, and 60 decibels, respectively, with an average puretone threshold of 53 decibels.  The speech recognition score for the right and left ears was 92 percent.  The examiner documented the Veteran's diagnosis as bilateral sensorineural hearing loss due to subjectively communicative difficulties and objectively consistent audiometric findings, and that the effect of hearing loss on the Veteran's daily activity is communicatively handicapping.  Applying the results from the December 2008 VA QTC examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85.  This results in a noncompensable evaluation under Table VII.  See id.

Most recently, at the February 2012 VA Disability Benefits Questionnaire (DBQ) examination for hearing loss and tinnitus, the Veteran reported that "social and business interactions with others are impacted in a negative way.  He must ask people to repeat themselves often, especially in noisy places and over the telephone.  He also reports that in an effort to hear himself, he often speaks loudly during conversations and people interpret this as anger on his part.  Puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 40, 45, and 55 decibels, respectively, with an average puretone threshold of 43 decibels, and in the left ear were 35, 40, 50, and 55 decibels, respectively, with an average puretone threshold of 45 decibels.  The speech recognition score for the right ear was 96 percent and for the left ear was 94 percent.  The examiner affirmed the Veteran's diagnosis of bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.  Applying the results from the February 2012 VA DBQ examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85.  This results in a noncompensable evaluation under Table VII.  See id.

Additionally, the Veteran underwent a March 2004 VA outpatient audiological evaluation, at which he reported decrease in hearing in both ears and occasional vertigo that occurs twice per year.  He also underwent a 2006 private audiological evaluation.  These audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The Board finds that these reports lack probative value with regard to speech recognition testing because there is no indication that the speech recognition testing used the Maryland CNC, which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  In fact, the March 2004 report noted the NU-6 word recognition test was used.  The Board finds there is no need for further development to seek clarification on whether speech recognition testing was conducted by the 2006 private audiologist because the identified VA examination reports, listed above, provide more probative evidence with regard to substantiating the claim on appeal.  See Savage, 24 Vet. App. at 249.  

Even considering the Hertz audiometric test scores derived from the March 2004 VA outpatient audiological evaluation report in the context of the next valid speech recognition testing in November 2004, this does not provide a basis for a compensable evaluation.  The puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 50, 55, 65, and 70 decibels, respectively, with an average puretone threshold of 60 decibels, and in the left ear were 45, 50, 55, and 60 decibels, respectively, with an average puretone threshold of 53 decibels.  The Board finds that the decibel readings at the March 2004 VA outpatient audiological evaluation are more favorable to the Veteran than the later audiometric test scores at the November 2004 VA QTC examination.  Nonetheless, applying the results from the March 2004 VA outpatient audiological evaluation, the hearing impairment is Level II in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a noncompensable evaluation under Table VII.  See id.

Considering the Hertz audiometric test scores derived from the 2006 private audiological evaluation in the context of the last valid speech recognition testing in November 2004, this does not provide a basis for a compensable evaluation.  The puretone thresholds at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 35, 45, 50, and 55 decibels, respectively, with an average puretone threshold of 46 decibels, and in the left ear were 35, 40, 50, and 55 decibels, respectively, with an average puretone threshold of 45 decibels.  The Board finds that the decibel readings at the 2006 private audiological evaluation are more favorable to the Veteran than the earlier audiometric test scores at the November 2004 VA QTC examination.  

Nonetheless, applying the results from the 2006 private audiological evaluation, the hearing impairment is Level I in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85.  This results in a noncompensable evaluation under Table VII.  See id.

The Board understands the complex nature of these testing results.  In this regard, it is important for the Veteran to understand that while he may, in fact, have some problems with his hearing (this is not in dispute), multiple evaluations of his hearing have provided significant evidence against a finding that these problems meet the standards of a compensable evaluation. 

The probative VA audiological examination reports of record show that for the entire increased rating period on appeal, the Veteran has, at worst, Level II hearing acuity in the right and left ears, decreased hearing, difficulty understanding, and vertigo.  The level of hearing loss disability, as reflected by audiometric test scores and speech recognition scores, does not establish entitlement to an increased compensable evaluation for bilateral hearing loss for any period.  See Lendenmann, 3 Vet. App. at 349.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by the Court.  See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a compensable evaluation for the service-connected bilateral hearing loss for any period.  

Fully considering the lay and medical evidence for the increased rating period on appeal, the reported symptomatology, to include decreased hearing, difficulty understanding, and vertigo, more closely approximates a manifestation of the currently assigned evaluation.  The lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a compensable rating.  Thus, a preponderance of the evidence is against an increased compensable evaluation for the service-connected bilateral hearing loss for any period.  38 C.F.R. §§ 4.3, 4.7. 

Service-Connected Degenerative Disc Disease of the Lumbar Spine   

Pursuant to the rating criteria for the spine, the Veteran's service-connected degenerative disc disease of the lumbar spine is rated as noncompensable prior to April 15, 2005 for slight subjective symptoms only under Diagnostic Code 5299-5295.  See 38 C.F.R. § 4.71a (prior to September 2003).  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003 and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed an increased rating for this disability in March 2004, these revisions apply to the present case and the claim will be considered under the criteria effective as of the date of claim.  

The service-connected degenerative disc disease of the lumbar spine is also rated at 10 percent disabling from April 15, 2005 to February 20, 2012 for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, and at 20 percent disabling as of February 21, 2012 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012) (degenerative arthritis of the spine, see also diagnostic code 5003).  

Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

The rating criteria provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Again, these ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

A.  Rating prior to April 15, 2005 (previously found to be noncompensable)

After a full review of the record and consideration of whether the assignment of separate ratings for separate periods of time is warranted, the Board finds that an increased disability rating of 10 percent, but no higher, is warranted from March 5, 2004, the date of claim for an increased rating, to April 14, 2005 for degenerative disc disease of the lumbar spine.  The Board finds no indication of a problem that would provide a basis to grant the 10 percent within one year of the March 5, 2004 claim.

As discussed below, the evidence of record indicates the service-connected disability more closely approximated a manifestation of slight subjective symptoms, disc degeneration, and noncompensable limitation of motion.  

VA outpatient treatment records from January 2004 to September 2004 show that in January 2004, review of the musculoskeletal system revealed steady gait and no pain.  Additionally, the Veteran's list of primary medical history in July 2004 and November 2004 included chronic back pain.

Private treatment records from August 2002 to August 2004 show that in November 2002, the Veteran complained of back pain for four days, there were findings of pain with extension/flexion of the lumbar spine, and he was diagnosed with lumbar strain.  In July 2004, he reiterated complaints of back pain due to a recent injury of lifting at home.  The pain increased on movement and noted as moderate and similar to prior back pain(s).  His prior history included episode(s) of back pain and the Veteran requested a week off work.  X-ray results revealed no fracture, normal alignment, and degenerative joint disease/spondylosis/spurring, and he was diagnosed with chronic low back pain.  

Approximately six days later, the Veteran reported a lower back problem after lifting a heavy five gallon tub at work.  It was noted that he had a back problem in 1964 in the Philippines.  Physical evaluation revealed there was more pain on the left side with some radiation into the leg and tenderness on the left lower back.  He was diagnosed with low back pain and radicular symptoms with possible disc herniation versus strain.  A subsequent July 2004 magnetic resonance imaging (MRI) was performed to rule out herniated disk.  Results showed minimal scoliosis of the lumbar vertebrae, mild degenerative changes with narrowing of the disk space at the level of L4-5, and there is no other disk abnormality or central foraminal stenosis.  

The Veteran also underwent a July 2004 VA outpatient MRI of the lumbosacral spine which revealed the following findings: spine is well mineralized, normal lordotic curvature to the spine, vertebrae are in alignment, all of the disc spaces are well maintained, both sacroiliac (SI) joints are open, no sclerosis is noted on the facet joints, minimal spondylosis is present on L3, and the pedicles appear adequate in height.  It was concluded that no degenerative disc disease identified, no compression fractures recognized, and no misalignment seen.

In November 2004, the Veteran underwent a VA QTC examination at which he exhibited, in pertinent part, normal posture and gait, full range of motion, and there was no muscle spasm, tenderness, or ankylosis, providing evidence against this claim.  X-ray results of the lumbar spine showed spondylosis with moderate disc degeneration at L4-L5 and L5-S1.  Veteran was diagnosed with lumbar strain, lumbar spondylosis, and lumbar degenerative disc disease. 

Indications of a 10 percent evaluation was warranted during this time frame are cited above, but without indications of a problem that would warranted a compensable evaluation within one year of when the Veteran filed this claim. 

B.  Rating from April 15, 2005 to February 20, 2012

After a full review of the record and consideration of whether the assignment of separate ratings for separate periods of time is warranted, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased disability rating prior to February 20, 2012 for degenerative disc disease of the lumbar spine.  

As discussed below, the evidence of record indicates the service-connected disability more closely approximated a manifestation of combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, pain, muscle spasm, tenderness, guarding of movement, normal gait, preserved spinal contour, no ankylosis, inability to bend, run, or squat, and difficulty walking, prolonged standing, stooping, and carrying an object over 15 pounds.  

In an August 2006 substantive appeal, via a VA Form 9, the Veteran reported his service-connected back disability is getting worse.  Subsequently, in a November 2009 statement, via a VA Form 21-4138, the Veteran requested a re-evaluation for his service-connected back disability due to severe chronic problems.

VA outpatient treatment records revealed findings of bilateral slight tenderness to palpitation in February 2010 and June 2010.  His gait was noted as within normal limits and steady without use of an assistive device or ambulatory aid in May 2008, July 2008, and May 2009.  The Veteran also denied having an unsteady gait in January 2006 and March 2007.  Moreover, MRI results of the lumbar spine revealed no significant central spinal stenosis or foraminal stenosis at any level in March 2006, and multilevel generative and discogenic disease with associated neural foraminal and spinal canal narrowing with no evidence of focal spinal cord abnormality in December 2009.  

Private treatment records show that in December 2006, the Veteran received a lumbar epidural steroid injection.  

At an April 2009 VA QTC examination, the Veteran exhibited forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees each, and right and left rotation to 30 degrees each.  The combined range of motion of the thoracolumbar spine was 200 degrees.  The examiner noted muscle spasm is absent,  there is no ankylosis of the lumbar spine, and the Veteran's posture and gait is within normal limits without the required use of any assistive device for ambulation.    Although there was tenderness noted, inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine, providing evidence against this claim. 

At an August 2009 VA QTC examination, the Veteran exhibited forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees each, and right and left rotation to 20 degrees each.  The combined range of motion of the thoracolumbar spine was 190 degrees.  There was no additional limitation in range of motion following repetitive-use testing with three repetitions or ankylosis of the thoracolumbar spine.  The Veteran reported he does not experience spasms or decreased  motion; however, the examiner noted that muscle spasm is present but does not produce an abnormal gait and tenderness and guarding of movement is present but the spinal contour is preserved, providing more evidence against this claim beyond 10 percent. 

C.  Rating as of February 21, 2012

After a full review of the record and consideration of whether the assignment of separate ratings for separate periods of time is warranted, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased disability rating in excess of 20 percent as of February 21, 2012 for degenerative disc disease of the lumbar spine.  

As discussed below, the evidence of record indicates the service-connected disability more closely approximates a manifestation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, pain on movement, inability to bend down or stand for prolonged periods, and less movement than normal.  

At a February 2012 VA DBQ examination (the basis of the finding for 20%), the Veteran exhibited forward flexion to 45 degrees, extension to 15 degrees, right and left lateral flexion to 10 degrees each, and right and left rotation to 30 degrees or greater each.  There was no additional limitation in range of motion following repetitive-use testing with three repetitions.  Private treatment records show the Veteran complained of back pain in October 2012.  November 2012 MRI results of the lumbar spine were significant for moderate stenosis L4-5 with 6mm left disc protrusion, mild stenosis L3-4 with 4-5mm L3-4 disc bulge, and mild/moderate bilateral L3-4 neuroforaminal narrowing.  Most recently in December 2012, the Veteran reiterated complaints of back pain and received a lumbar translaminar versus transforaminal epidural steroid injection.  However, findings did not indicate a higher evaluation was warranted beyond 20%. 

C.  Additional Rating Considerations

The Board finds that a higher rating is not warranted under Diagnostic Code 5243 as the clinical evidence of record does not show the Veteran has incapacitating episodes due intervertebral disc syndrome.  The November 2004 VA QTC examiner concluded there was no disc syndrome.  The April 2009 and August 2009 VA QTC examiners noted there are signs of lumbar intervetebral disc syndrome; however, the evidentiary record does not show the Veteran has been prescribed bed rest and treatment by a physician due to the service-connected disability.  Most recently, the February 2012 VA examiner opined the Veteran does not have intervetebral disc syndrome of the thoracolumbar spine.  

Next, the Board finds that a higher disability rating is not warranted for any period due to any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

VA outpatient treatment records show that in June 2010, the Veteran stated that when he leans back in chair he gets numbness in the right hand with carpal tunnel in the past.  In July 2010, the Veteran was assessed with chronic right upper back pain with numbness/paresthesia and radicular symptoms in the right upper extremity worse with pressure on the right upper back.  However, at a September 2011 treatment session, the physician noted the Veteran's back pain does not radiate and does not appear to be radicular, and the February 2012 VA examiner indicated the Veteran does not have radicular pain or any signs or symptoms due to radiculopathy and bilateral straight leg raising test results were negative.  

The Board acknowledges that the Veteran reported the back pain radiates down the bilateral lower extremities with numbness at VA outpatient treatment sessions in May 2008, December 2009, June 2010, July 2010, and May 2011.  VA outpatient treatment records also documented objective findings of radiculopathy in December 2009, radiculopathy and positive straight leg raising test results in January 2010, and bilateral buttock and proximal thigh radiation/paresthesias in February 2010.  In addition, at the November 2004 VA QTC examination, the Veteran noted sometimes there is an aching sensation in the low back which travels from his legs to the shoulders; however, the examiner documented there was no radiation of pain on movement, straight leg raising test results were negative, and upper and lower extremity motor and sensory functions were normal.  

Moreover, the Veteran's peripheral neuropathy was noted as associated with his diabetes mellitus in July 2008 and July 2010 VA outpatient treatment records, and the Veteran is already service connected for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus, type II, each assigned at 10 percent disabling, effective July 25, 2007.  Thus, the Board finds that the Veteran's symptoms and complaints regarding radiation in the bilateral lower extremities are currently contemplated in the service-connected peripheral neuropathy of the bilateral lower extremities.

During the respective appeal periods, the Veteran also denied urinary incontinence retention and bowel/bladder symptoms at VA outpatient treatment sessions in January 2006 and April 2006, respectively.  A July 2004 private treatment record documented there were no neurological symptoms, to include bowel/bladder incontinence.  The November 2004 VA QTC examiner reported there was no bowel, bladder, or erectile dysfunction.  The April 2009 and August 2009 VA QTC examiners opined the Veteran's intervertebral disc syndrome does not cause any bowel, bladder, or erectile dysfunction.  Most recently, the February 2012 VA examiner indicated the Veteran does not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.

Moreover, the Board finds that the evidentiary record, to include the Veteran's reported symptomatology, as discussed in detail above, does not demonstrate additional functional impairment beyond what is contemplated in the currently assigned disability ratings for any period.  VA outpatient treatment records show the Veteran's complaints of back pain from January 2006 to September 2011.  The Veteran also asserted in July 2010 that he is unable to sleep on his back or right side due to the pain of putting pressure on the right upper back.  In June 2010, he reported feeling tired all the time and can feel dizzy, but sleeps well at night.  Nevertheless, at a January 2006 and March 2007 VA outpatient treatment session, the Veteran denied weakness, and an April 2006 VA physician noted the Veteran ambulates about with relative ease and there was no evidence of discomfort during the evaluation. 

At the November 2004 VA QTC examination, the Veteran reported low back pain characterized as constant, aching, sticking, burning, and sharp.  The pain is elicited by physical activity or stress and relieved by rest and pain medication, and he is reportedly able to function without medication.  Following the clinical evaluation, the examiner opined there were no findings of fatigue, weakness, lack of endurance, or incoordination with range of motion of the back.  

At the April 2009 VA QTC examination, the Veteran reported the following symptoms associated with his back: pain, stiffness, numbness, and difficulty carrying objects over 15 pounds, bending, stooping, walking, prolonged standing, and sitting.  The Veteran reiterated as such at the August 2009 VA QTC examination, and further noted fatigue, paresthesia, and the inability to bend when trying to put on socks, run, or squat.  Both VA examiners documented that pain has the major functional impact on joint function of the spine and such function is not additionally limited by fatigue, weakness, lack of endurance, or incoordination following repetitive use.

Most recently, at the February 2012 VA DBQ examination, the Veteran reported pain and an inability to bend down to tie his shoes or stand for prolonged periods.  Yet, following the clinical evaluation, the examiner marked "yes" the Veteran has functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal and pain on movement.  See 38 C.F.R. § 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. at 205.     

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by the Court.  See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a higher evaluation for any period.

Fully considering the lay and medical evidence for the respective increased rating periods on appeal, the reported symptomatology, as discussed above, more closely approximate a manifestation of the currently assigned disability ratings under Diagnostic Code 5242 and DeLuca, 8 Vet. App. at 202.  The lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a higher disability rating.  

Therefore, an increased disability rating of 10 percent, but no higher, is warranted from March 5, 2004 to February 20, 2012 and a preponderance of the evidence is against an increased disability rating in excess of 20 percent as of February 21, 2012 for the service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. §§ 4.3, 4.7. 


Extra-Schedular Consideration

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2011), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the March 2012 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, by marking "yes" that the Veteran's hearing loss impacts ordinary conditions of daily life, including ability to work, and noted that the impact was described as difficulty hearing in noisy environments.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  See Martinak, 21 Vet. App. at 455. 

In this case, the Board finds that the schedular rating criteria do not adequately contemplate and describe the symptoms and functional impairment caused by the service-connected bilateral hearing loss.  Specifically, as discussed above, such symptoms and impairment beyond what is provided for higher ratings in the schedular rating criteria include difficulty hearing, decreased hearing, motion provoked and occasional vertigo, the inability to communicate with someone effectively if not facing them, difficulty in social and business interactions because must ask people to repeat themselves, and the need to speak loudly during conversations which others interpret as anger.  Nonetheless, the Board finds the Veteran's exceptional disability picture does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) as "governing norms," to include marked interference with employment or frequent periods of hospitalization due to the service-connected bilateral hearing loss.  As a result, referral for extra-schedular consideration for the service-connected bilateral hearing loss is not required.

With regard to the service-connected degenerative disc disease of the lumbar spine, the Board finds that the symptomatology and impairment for the increased rating periods on appeal, as discussed in detail above, are contemplated by the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 205.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an August 2004 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disabilities, the evidence must show that such disabilities have gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a May 2009 letter included the type of evidence necessary to establish a disability rating and effective date.  Although this notice was not issued before the March 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claims were readjudicated in an August 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's VA outpatient treatment records, private treatment records, statements from the Veteran, and VA examination reports dated November 2004, December 2008, April 2009, august 2009, and February 2012.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Pursuant to the Board's November 2011 remand instructions, the RO arranged for VA examinations of the Veteran's service-connected bilateral hearing loss in February 2012 and for degenerative disc disease of the lumbar spine in February 2012.  These examination reports reflect that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board concludes that the February 2012 examination was adequate and substantially complied with the November 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). The RO also obtained and associated with the record outstanding VA outpatient treatment records from June 2009 to September 2011 and outstanding private treatment records from Kaiser Hospital.  Hence, the Board concludes that responses to the November 2011 remand instructions were adequate and substantially complied with.  VA's duty to assist is met.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An increased compensable evaluation for bilateral hearing loss is denied. 

An increased disability rating of 10 percent, but no higher, from March 5, 2004 to February 20, 2012 is granted. 

An increased disability rating in excess of 20 percent as of February 21, 2012 for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


